Citation Nr: 1731910	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-05 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative arthritis and sprain of the thoracolumbar spine. 

2.  Entitlement to a separate rating for right and left lower extremity neuropathy prior to May 10, 2012.  

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity neuropathy from November 1, 2010 through May 12, 2016, and higher than 20 percent from May 13, 2016 forward.

4.  Entitlement to an initial rating higher than 20 percent for left lower extremity neuropathy. 

5.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the right hip.

6.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992, and from October 1994 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  These claims are currently under the jurisdiction of the RO in Houston, Texas.  The Board remanded these claims in March 2016. 

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript is of record. 




FINDINGS OF FACT

1.  The Veteran does not have ankylosis of the thoracolumbar spine.

2.  The Veteran's radiculopathy of the bilateral lower extremities has been present since November 1, 2010, the earliest eligible date of service connection for neurologic abnormality associated with service-connected disability of the thoracolumbar spine.

3.  The Veteran's right lower extremity neuropathy is manifested by moderate incomplete paralysis. 

4.  The Veteran's left lower extremity neuropathy is manifested by moderate incomplete paralysis. 

5.  The Veteran's arthritis of the bilateral hips is manifested by painful and limited motion, but which does not more nearly approximate the criteria for compensable ratings under the applicable diagnostic codes pertaining to flexion, extension, abduction, adduction, and rotation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for disability of the thoracolumbar spine have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a (2017). 

2.  An effective date of November 1, 2010 is warranted for right and left lower extremity neuropathy.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a (2017). 


3.  The criteria for a 20 percent rating for right lower extremity neuropathy are satisfied from November 1, 2010 through May 12, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a (2017).  

4.  The criteria for a 20 percent rating for left lower extremity neuropathy are satisfied from November 1, 2010 through May 9, 2012.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a (2017).  

5.  The criteria for ratings higher than 20 percent for left and right lower extremity neuropathy are not satisfied.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a (2017).  

6.  The criteria for a rating higher than 10 percent for right hip arthritis are not satisfied.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a (2017). 

7.  The criteria for a rating higher than 10 percent for left hip arthritis are not satisfied.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  In increased rating claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).



In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A. Thoracolumbar Spine

The Veteran's disability of the thoracolumbar spine has not been manifested by ankylosis, as shown by the VA examination reports.  Accordingly, the criteria for a rating higher than 40 percent have not been more nearly approximated during the pendency of this claim.  See 38 C.F.R. § 4.71a, General Rating Formula For Diseases and Injuries of the Spine (General Rating Formula).  

B. Separate Ratings for Right and Left Lower Extremity Neuropathy Prior to May 10, 2012.

Separate ratings for bilateral lower extremity neuropathy are warranted as of November 1, 2010, the effective date of service connection for the thoracolumbar spine disability, as these are neurological abnormalities associated with it.  See 38 C.F.R. § 4.71a, General Rating Formula.  The RO granted service connection on May 10, 2012 based on a VA examination report for the spine in which the examiner diagnosed bilateral peripheral neuropathy.  However, as shown below, that diagnosis was based on the same findings and symptoms recorded in earlier evaluations.  

The June 2010 VA examination report reflects that a straight leg raising test was positive bilaterally.  The Veteran reported numbness, weakness, and tingling in the legs and feet.  The Veteran also reported that he had been diagnosed with a bilateral leg nerve condition with numbness and tingling for the past six years.  In the diagnosis section of the report, the examiner concluded that a diagnosis could not be rendered for the Veteran's claimed bilateral leg nerve condition because there was no pathology to render a diagnosis.  The examiner did not account for the Veteran's significant lumbar spine pathology in coming to this conclusion, or the positive straight leg raising tests.  

In a November 2011 letter, a private treating physician diagnosed lumbar radiculopathy with continuing radiculopathic symptoms, including severe lower extremity weakness and numbness.  

The May 2012 VA examination report, in which the examiner diagnosed bilateral radiculopathy, was the basis of the RO's grant of service connection for bilateral neuropathy.  This diagnosis was based on the same symptoms and findings discussed in the June 2010 VA examination report and November 2011 letter by the private treating physician.  No new objective findings were noted relevant to this issue.  

Accordingly, an effective date of November 1, 2010 is assigned for service connection for bilateral neuropathy.  See 38 C.F.R. § 3.400 (2017).  The appropriate evaluation to be assigned will be discussed below. 

C. Bilateral Lower Extremity Neuropathy

The Veteran's right lower neuropathy has been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, which pertains to paralysis of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy. Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The Veteran's left lower extremity neuropathy has been rated under 38 C.F.R. § 4.124a, DC 8526, which pertains to paralysis of the anterior crural nerve (femoral).  Under DC 8526, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis, and a 30 percent rating is assigned for severe incomplete paralysis.  A 40 percent rating is assigned for complete paralysis of the quadriceps extensor muscles.  Id.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

The June 2010 VA examination report reflects that the Veteran had intermittent symptoms such as numbness, tingling, and pain occurring three times per day, with each occurrence lasting thirty minutes.  On examination, the lower extremities showed no signs of pathological reflexes.  No objective findings were noted. 

A November 2011 letter by a private treating physician, M.B., states that the Veteran had severe lower extremity weakness and numbness.  Examination showed mild symmetric weakness to both lower extremities.  

In the May 2012 VA examination report, the examiner indicated that the Veteran's radiculopathy of the right lower extremity was mild in nature, and his radiculopathy of the left lower extremity was moderate in nature.  Muscle, reflex, and sensory examinations were normal.  The examiner did not explain the disparate findings for the left and right lower extremities in terms of severity.  

The September 2013 VA examination report reflects normal muscle, reflex, and sensory testing, with no other signs or symptoms of radiculopathy. 

In the May 2016 VA examination report, the examiner indicated that the Veteran had moderate intermittent pain of the lower extremities.  He had mild numbness, paresthesias, and constant pain (that may be excruciating at times) of both extremities.  Strength and reflex testing was normal.  A sensory examination showed decreased sensation in the thighs and knees, lower legs and ankles, and in the feet and toes.  The Veteran's gait was normal.  The examiner found moderate incomplete paralysis of the sciatic nerve for both extremities.  The examiner stated that the Veteran's peripheral neuropathy made it difficult to walk for prolonged periods. 

With respect to the right lower extremity neuropathy, the Board finds that the criteria for a 20 percent rating have been satisfied since the November 1, 2010 effective date of service connection.  The 20 percent rating assigned effective May 2016 was based on the May 2016 VA examiner's finding of moderate incomplete paralysis of the sciatic nerve.  The examiner's findings were based on the same symptoms recorded in the earlier examination reports.  The only difference was objective findings of some decreased sensation.  In the May 2012 VA examination report, the examiner found normal sensation, and yet still indicated that the Veteran's left lower extremity neuropathy was moderate in nature.  As there is no apparent principled reason for distinguishing between the two lower extremities in terms of the severity of neuropathy, and as the Veteran has consistently reported severe symptoms in both lower extremities, a 20 percent rating is warranted throughout the period under review.  

The criteria for a rating higher than 20 percent have not been more nearly approximated for the right or left lower extremity at any point since November 1, 2010.  Apart from decreased sensation, objective examination findings have been normal, particularly with regard to muscle strength and reflexes.  In the November 2011 letter, Dr. M.B. found only mild weakness of the lower extremities, and the VA examiners have indicated that the Veteran did not have moderately severe or severe neuropathy, or complete paralysis.  Rather, they have found no more than moderate incomplete paralysis.  Moderate incomplete paralysis warrants a 20 percent rating under DC's 8520 and 8526.  38 C.F.R. § 4.124a.  These objective findings by medical professionals based on examination of the Veteran carry more weight than his report of subjective symptoms with respect to whether the criteria for a higher rating are satisfied. 

The Veteran's difficulty with prolonged walking due to bilateral peripheral neuropathy is consistent with the ratings assigned, and does not by itself support higher evaluations absent objective examinations of more severe paralysis. 



Diagnostic Code 8520 also applies to the left lower extremity, as the May 2016 VA examination report diagnosed paralysis of the sciatic nerve.  For the reasons discussed above, the criteria for a rating higher than 20 percent are not satisfied under this diagnostic code.  See id.

Because the preponderance of the evidence weighs against ratings higher than 20 percent for neuropathy of either extremity, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55

D. Bilateral Hip Arthritis 

The Veteran's bilateral hip arthritis has been assigned separate 10 percent ratings under 38 C.F.R. § 4.71a, DC 5003/5010-5252.  DC's 5003 and 5010 pertain to arthritis, and DC 5252 pertains to limitation of flexion.  

Range of motion of the hip and thigh is evaluated under DC's 5251, 5252, and 5253 under § 4.71a.  

Under DC 5252, limitation of flexion of the thigh to 10 degrees is assigned a 40 percent rating; limitation of flexion to 20 degrees is assigned a 30 percent rating; limitation of flexion to 30 degrees is assigned a 20 percent rating; and limitation of flexion to 45 degrees is assigned a 10 percent rating.  Id.  

Under DC 5251, limitation of extension of the thigh to 5 degrees is assigned a 10 percent rating.  38 C.F.R. § 4.71a.  

Under DC 5253, limitation of abduction of the thigh, where motion is lost beyond 10 degrees, is assigned a 20 percent rating.  Limitation of adduction to the point where the legs cannot be crossed is assigned a 10 percent rating.  Limitation of rotation of the thigh to the point where the affected leg cannot toe-out more than 15 degrees is assigned a 10 percent rating.  Id. 

As defined by VA regulation, normal flexion of the hip is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned under DC's 5251, 5252, and 5253.  Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  However, separate ratings for abduction, adduction, and/or rotation may not be assigned, as these are all evaluated under the same diagnostic code, DC 5253.  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

The June 2010 VA examination report reports reflects normal or full range of motion measurements in all planes, with no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The May 2012 VA examination report also reflects that flexion of the right and left hip was from 0 to 125 degrees, with no objective evidence of pain until 125 degrees or greater.  Extension was beyond 5 degrees bilaterally, with no objective evidence of pain until greater than 5 degrees.  Abduction was not lost beyond 10 degrees bilaterally.  Adduction of the left and right hips was not limited such that the Veteran could not cross his legs.  Rotation of the left and right hips was not limited such that the Veteran could not toe out more than 15 degrees.  There was no additional limitation after repetitive testing.  Strength testing of the hips was normal in flexion, abduction, and extension.  

The May 2016 VA examination report reflects that flexion was from 0 to 125 degrees bilaterally.  Extension was not limited to 5 degrees or less bilaterally, as it was to 30 degrees.  Abduction was not lost beyond 10 degrees bilaterally, as it was to 25 degrees.  Adduction of the left and right thighs was not limited such that the Veteran could not cross his legs.  It was from 0 to 25 degrees, which the report indicates is normal.  External and internal rotation was from 0 to 60 degrees, and 0 to 40 degrees, respectively, and thus normal according to the report.  Pain was only noted on abduction testing.  There was no additional loss of range of motion after repetitive use testing.  The examiner indicated that the examination was being performed during a flare-up.  Muscle strength testing of the bilateral hips was normal.  Regarding functional impact, the examiner stated that the Veteran's hip disability made it difficult to walk for prolonged periods. 

The preponderance of the evidence weighs against ratings higher than 10 percent for either hip.  Flexion was consistently normal.  Extension was not limited to 5 degrees or less.  Rotation was normal or did not prevent the Veteran from being able to toe out more than 15 degrees.  Limitation of abduction was not lost beyond 10 degrees.  Although adduction was noted to be limited in the May 2016 VA examination report, it was not limited to the point where the Veteran could not cross his legs.  The evidence does not show further functional loss after repetitive use testing.  The Veteran has not reported flare-ups lasting weeks or months so as to further impair earning capacity beyond what is compensated by the 10 percent ratings assigned.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Indeed, the May 2016 VA examination was conducted during a flare-up.  Accordingly, the criteria for higher ratings under DC's 5251, 5252, and 5253 are not more nearly approximated, including when considering the Deluca criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, 8 Vet. App. at 206-07.

As the 10 percent ratings already compensate arthritis of the hips with painful and limited motion, higher or separate ratings are not warranted, including under DC 5003.  See 38 C.F.R. § 4.71a.  In fact, DC 5003 forms the basis of the 10 percent ratings, as indicated by the rating code sheet.  The use of DC 5252 in the code sheet is harmless error, as the Veteran does not have compensable limitation of flexion of either hip.  In any event, separate ratings may not be assigned for arthritis with painful motion under DC 5003 and limitation of motion of the hip under DC 5252, as this would violate the rule against pyramiding and the provisions of DC 5003.  See 38 C.F.R. §§ 4.14, 4.71a.  Each hip constitutes a single major joint.  See 38 C.F.R. § 4.45.  Thus, a rating higher than 10 percent may not be assigned under DC 5003 for arthritis of each hip.  38 C.F.R. § 4.71a.  

As no other pathology of either hip has been diagnosed or identified, no other diagnostic code is applicable.  See 38 C.F.R. § 4.71a, DC's 5250-5255. 

Because the preponderance of the evidence weighs against ratings higher than 10 percent for either hip, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55


ORDER


A rating higher than 40 percent for degenerative arthritis and sprain of the thoracolumbar spine is denied. 

A separate rating of 20 percent, but no higher, for right lower extremity neuropathy is granted from November 1, 2010 through May 12, 2016, subject to the law governing payment of monetary benefits. 

A separate rating of 20 percent for left lower extremity neuropathy is granted from November 1, 2010 through May 09, 2012, subject to the law governing payment of monetary benefits.  

A rating higher than 20 percent for right lower extremity neuropathy is denied. 

A rating higher than 20 percent for left lower extremity neuropathy is denied. 

An initial rating higher than 10 percent for degenerative arthritis of the right hip is denied. 

An initial rating higher than 10 percent for degenerative arthritis of the left hip is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


